DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-16 are currently pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claims 1-3, 5, 6, 9, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 10,640,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 16/302,703
US Patent No. 10,640,086
1. (Currently Amended) A motorcycleand 

12. The motorcycle according to claim 1, further comprising a storage container fixed to the supporting structure having an internal compartment and a closing device movable with respect to the supporting structure between a closing position and an opening position in order to prevent access to the internal compartment in the closing position and to allow access to the internal compartment in the opening position. 
    13. The motorcycle according to claim 12, further comprising an electronic device adapted to detect a presence or absence of the transponder inside the storage container. 





14. The motorcycle according to claim 13, wherein the electronic device includes an RFID antenna housed in the storage container and the portable transponder includes a RF-ID tag that can be interrogated via the RFID antenna.
5. (Currently Amended) The motorcycleclaim 1, wherein inside the storage container
15. The motorcycle according to claim 13, wherein inside the storage container there is provided a housing seat dedicated to the portable transponder, wherein said seat includes a slot inside which the portable transponder can be at least partially inserted in order to be detected by the electronic device.

15. The motorcycle according to claim 13, wherein inside the storage container there is provided a housing seat dedicated to the portable transponder, wherein said seat includes a slot inside which the portable transponder can be at least partially inserted in order to be detected by the electronic device.
9. (Currently Amended) The motorcycle according to claim 1, wherein the storage container
16. The motorcycle according to claim 13, wherein the storage container includes a presence detector adapted to output an electrical signal representative of the presence and/or absence of at least one object in the internal compartment of the storage container.
12. (Currently Amended) The motorcycleclaim 1, wherein the storage container
.



Claims 1-4 and 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, 10, 11, 12, 15 and 16 of U.S. Patent No. 10,850,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose each and every claimed limitation of the instant claims, or obvious variations thereof.  See claim mapping below.

Instant Application No. 16/302,703
US Patent No. 10,850,792 
1. (Currently Amended) A motorcycleand 

11. The motorcycle according to claim 1, including a key adapted to start the motorcycle and wherein the motorcycle includes an electronic device adapted to 

12. The motorcycle according to claim 11, wherein the electronic device includes an RFID antenna and wherein the ignition key includes a RF-ID tag that can be interrogated via the RFID antenna.
3. (Currently Amended) The motorcycle
2. The motorcycle according to claim 1, wherein said at least one presence detector is housed in the internal compartment of the storage container.
4. (Currently Amended) The motorcycle
7. The motorcycle according to claim 4, wherein the storage container includes a bottom wall and a supporting wall of the presence detector being spaced apart from the bottom wall.
claim 1, wherein the storage container
1. A motorcycle including: a supporting structure; at least two wheels constrained to the supporting structure; a traction engine constrained to the supporting structure and a transmission system adapted to transmit motion from the traction engine to at least one of the two wheels; a storage container fixed to the supporting structure having an internal compartment and a closing device movable with respect to the supporting structure between a closing position and an opening position in order to prevent access to the internal compartment in the closing position and to allow access to the internal compartment in the opening position, storage 
configured to assume the forward position as a result of a force being applied to the slider
4. The motorcycle according to claim 1, wherein the presence detector includes a slider being slidable between a forward operative position and a backward operative position and vice versa, wherein in the presence of said object in the internal compartment, the slider is such to assume the forward position as a result of a force being applied to the slider by said object.
11. (Currently Amended) The motorcyclelaim 1, further comprising an electronic control unit 
11. The motorcycle according to claim 1, including a key adapted to start the motorcycle and wherein the motorcycle includes an electronic device adapted to detect the presence or absence of the ignition key inside the storage container.
claim 1, wherein the storage container
10. The motorcycle according to claim 1, wherein the storage container comprises a sensor adapted to detect whether the closing device is in the opening position or in the closing position and wherein said sensor is operatively connected to the electronic control unit to provide the latter with an electric signal.
13. (Currently Amended) A process for renting a motorcycle, the motorcycle including: a supporting structure; at least two wheelsand detecting or determining the transition from the authorized rental state to an end of rental state if the motorcycle

17. The process according to claim 15, wherein: the motorcycle includes a key adapted to start the motorcycle and an electronic device adapted to detect the presence or absence of the ignition key inside the storage container; in the detecting or determining step the transition of the 

16. The process according to claim 15, wherein the motorcycle comprises a sensor adapted to detect whether the closing device is in the opening position or the closing position and wherein in the detecting or motorcycle end of rental determining step the transition of the from the authorized rental state to the state is detected if said sensor detects that said closing device is in the closing position.
15. (Currently Amended) The process according to claims 13a presence and/or absence of 


1. A motorcycle including: a supporting structure; at least two wheels constrained to the supporting structure; a traction engine constrained to the supporting structure and a transmission system adapted to transmit motion from the traction engine to at least one of the two wheels; a storage container fixed to the supporting structure having an internal compartment and a closing device movable with respect to the supporting structure between a closing position and an opening position in order to prevent access to the internal compartment in the closing position and to allow access to the internal compartment in the opening position, storage container including at least one presence detector adapted to output an electrical signal representative of the presence and/or absence of the at least one object in the internal compartment of the storage container; and an electronic control unit operatively connected to the presence detector adapted and configured to receive the electrical signal and to discern the presence or the absence of the object inside the storage container, wherein the electronic control unit executes functions related to a rental of the motorcycle based on the presence or absence of the at least one object in the storage container. 

    9. The motorcycle according to claim 8, wherein the object is a helmet and wherein the supporting wall is such that it can be received inside the helmet when the helmet is housed inside the storage container so that the slider is in abutment with an internal wall of the helmet.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2010/0077807 (Takeuchi et al.) in view of US Patent Application Publication No. 2006/0025897 (Shostak et al.).

Regarding claim 1, Takeuchi discloses a motorcycle including: 
a supporting structure (motorcycle body; Fig. 1); 
at least two wheels constrained to the supporting structure (motorcycle wheels; Fig 1); 
a traction engine constrained to the supporting structure and a transmission system adapted to transmit motion from the 
a storage container fixed to the supporting structure having an internal compartment and a closing device movable with respect to the supporting structure between a closing position and an opening position in order to prevent access to the internal compartment in the closing position and to allow access to the internal compartment in the opening position (storage compartment on back of motorcycle opens and closes; Fig. 2; 5; 6); and
a key (portable key; Abstract). 

Takeuchi fails to expressly disclose an ignition key; and 
Takeuchi fails to expressly disclose an electronic device adapted to detect a presence or absence of the ignition key inside the storage container.

Shostak discloses sensor assemblies wherein a vehicle key can have an RFID transponder in it and an RFID interrogator is in the vehicle and prevents the doors from locking if the keys are inside [0045]; Fig. 126;).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takeuchi and include an RFID transponder on the key and an RFID antenna and interrogator in the storage 

Regarding claim 2, as discussed above with regards to claim 1, Shostak discloses wherein the electronic device includes an RFID antenna housed in the storage container and the ignition key includes a RF-ID tag that can be interrogated via the RFID antenna ([0045]; Fg. 126).

Regarding claim 3, as discussed above with regards to claim 1, Takeuchi and Shostak combined discloses wherein the electronic device is arranged in the internal compartment of the storage container (the an RFID interrogator is in the vehicle and prevents the doors from locking if the keys are inside [0045]; Fig. 126;).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takeuchi and include an RFID transponder on the key and an RFID antenna and interrogator in the storage compartment to prevent accidentally locking the key in the storage compartment.  Furthermore, it would have been obvious to one of ordinary skill in the art to combine the ignition key and the unlocking key for 

Regarding claim 4, Takeuchi combined with Shostak discloses wherein the electronic device is fixed to a supporting wall arranged in the internal compartment (Takeuchi shows, for example, a power outlet mounted to the wall inside the storage compartment; Fig. 2; [0028]).  As discussed above, Shostak discloses an RFID interrogator and antenna inside the vehicle. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Takeuchi and include the RFID interrogator and antenna on the wall of the storage compartment because it would be an obvious to arrange the antenna on some portion of the compartment and affixing items to a wall only involves routine skill in the art.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 5, 6, and 9-16 have no prior art rejections, but are currently not allowable due to the double patenting rejections as discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0285521 (Ramirez et al.) discloses remote ignition, theft deterrence, and records keeping system for a vehicle.
US 2008/0178642 (Sanders) discloses semirigid motorcycle saddlebag universal lock assembly.
US 2013/0187756 (Fisher) discloses electronic key lockout control in lockbox system.
US 2013/0127594 (Sato et al.) discloses a key management box.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683